Sanders, J.
(dissenting) — This case raises basic yet simple jurisdictional questions of “what” and “where.” What is the northern border of our state? Where, in relation to that border, did these crimes take place?
The former question is of law, not fact. The answer might be found in the language of our state constitution or the relevant federal law which preceded it. The latter question is of fact, but that fact is undisputed here. As the majority states, all crimes occurred north of the 49th parallel. Majority at 581.

I


“Forty-Ninth Parallel” Means Forty-Ninth Parallel

A. State Constitution
“Appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.” Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997). Judicial interpretation of constitutions is unnecessary and improper when the constitutional language is facially unambiguous. State ex rel. O’Connell v. Port of Seattle, 65 Wn.2d 801, 806, 399 P.2d 623 (1965). “It is a cardinal principle of judicial review and interpretation that unambiguous . . . constitutional provisions are not subject to interpretation and construction.” State ex rel. Evans v. Bhd. of Friends, 41 Wn.2d 133, 145-46, 247 P.2d 787 (1952); see also State ex rel. Wash. Nav. Co. v. Pierce County, 184 Wash. 414, 422-23, 51 P.2d 407 (1935) (stating even though desired constitutional interpretation tended to serve good *600public purpose and benefit, construction will not be adopted when contrary to clear language used by framers).
The relevant language of our state constitution is clear and unambiguous. It plainly identifies the relevant portion of our northern boundary as “west along said forty-ninth parallel of north latitude.” Wash. Const, art. XXIV, § 1. That answers the state constitutional law inquiry: our northern boundary is the 49th parallel.
B. Federal Law
After detailing the pertinent pre-1889 federal and territorial history, the majority also arrives at the correct legal conclusion that “at the time the Enabling Act was passed in 1889, the description of the northern border of the Washington Territory. . . was, in relevant part, the 49th parallel.” Majority at 591. This is correct because the Enabling Act, the federal law authorizing Washington’s statehood, identified the relevant northern border of our state by expressly referring to the Washington Territory border “as at present described.” 25 Stat. ch. 180, at 676 (1889). The Organic Act, the federal law establishing Washington Territory, defined the northern border of Washington Territory as “the forty-ninth degree of north latitude.” 10 Stat. ch. 90, at 172 (1853). Therefore, the pertinent federal law which preceded our state constitution leads us to the same conclusion—the 49th parallel.
C. Scientific and Constitutional History
Instead of concluding the 49th parallel means the 49th parallel, the majority opines it means the “international border.” Majority at 591. The majority is still “not convinced that the framers had a scientific 49th parallel in mind when drafting the constitution.” Id. at 597. Unlike the majority, I claim no ability to read minds, only the written word. If the 49th parallel has meaning, our job is simply to determine it. I think it does have meaning, a very precise meaning, and a meaning constant over the millennia.
Aided by astronomical observations, Greek astronomer Hipparchus of Nicaea, in the second century B.C., fully *601developed a system of parallel lines around a spherical earth at equal intervals from the equator to the two poles. See Daniel J. Boorstin, The Discoverers 97 (1995). “By using celestial phenomena common to the whole earth to locate places on the earth’s surface, he set the pattern for man’s cartographic mastery of this planet.” Id. Hipparchus divided the earth into 360 sections, roughly 70 miles apart, which later came to be known as “degrees.” Id.
Ptolemy, however, is credited for first mapping the world. Ptolemy, in his Geography, drew on the work of Hipparchus and others, and in fact “may actually have inventedQ the expressions for latitude and longitude.” Id. at 98. Like Hipparchus, he too divided the world into 360 degrees but with additional subdivisions of minutes and seconds. Id.12
By 1889 the terms “latitude” and “parallel” were used commonly and exclusively with reference to this precise mathematical meaning. A mid-19th century dictionary designed “for ready reference and general use” defined latitude as “the distance of a place from the equator, expressed in degrees of the earth’s circumference.” A Dictionary of Science, Literature, and Art 644 (W.T. Brande ed., 1853). “Parallels of latitude” meant “small circles parallel to the equator.” Id. at 892. In a geography textbook of the same time, latitude is defined as the:
distance north or south from the equator, and is reckoned in degrees, on a meridian, towards the poles; hence the highest latitude is that of 90°, or one-fourth of the earth’s circumference. The mean length of a degree of latitude in English miles is 69.05 miles. A degree of any great circle of the earth is commonly reckoned as equal to 6914 miles.
Cornelius S. Cartée, Elements of Physical and Political Geography 43-44 (1855). Even an abridged dictionary for use in common schools defined latitude as a “distance north *602or south from the equator.” Joseph E. Worcester, An Elementary Dictionary of the English Language 169 (1860).
Therefore, contrary to the majority opinion, it appears by 1889 the terms “latitude” and “parallel” conveyed a precise mathematical construct, even in common parlance. See also Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 509 (1984) (advocating a textual analysis of the state constitution giving the words used their common and ordinary meaning in 1889); Bloomer v. Todd, 3 Wash. Terr. 599, 615, 19 P. 135 (1888) (explaining how “[t]he ordinary use of words at the time when used, and the meaning adopted at that time, is usually the best guide for ascertaining . . . the intent of any written instrument or law at the time it was made that is to govern in enforcing it.”).
Of course, one may be mistaken when attempting to locate the 49th parallel on the ground just as a small child may mistake the sum of one and one.13 But that does not render the term ambiguous in the least; it tests only our skills to find it.
Not that it matters, but it may be of interest that historical evidence proves our founding generation, even by the mid-19th century, knew the 49th parallel was not the same as what had been marked on the ground as the international boundary between the United States and what is now Canada. As the trial court found and the majority also acknowledges, it was then understood as a matter of fact the 49th parallel did not equate to the physical markings on the land. Clerk’s Papers (CP) at 51; majority at 583. As a result, Washington’s proposed 1878 constitution referred to the international border, not the 49th parallel, to define our state’s northern border. See Wash. Const, art. I (1878), reprinted in 10 Wash. Hist. Q. 59 (1919). However, while this same language was proposed to *603be used in our now operative 1889 constitution, it was purposefully rejected, the convention opting for the 49th parallel text instead. See The Journal of the Washington State Constitutional Convention, 1889, at 334, 849 (Beverly Paulik Rosenow ed., 1999).
Accordingly, even if we looked behind the meaning of the words used to see if our framers really meant what they said, the people of Washington adopted the scientific, and commonly understood, language of “forty-ninth parallel” purposefully, specifically rejecting alternative proposed language referencing the international border.
“ ‘A cardinal rule in dealing with constitutions is that they should receive a consistent and uniform interpretation, so that they shall not be taken to mean one thing at one time and another thing at another time, even though the circumstances may have so changed ....’” State ex rel. Munro v. Todd, 69 Wn.2d 209, 214, 417 P.2d 955, 426 P.2d 978 (1966) (quoting State ex rel. Banker v. Clausen, 142 Wash. 450, 454, 253 P. 805 (1927)).
As noted in an 1855 “physical and political geography” textbook:
The seas, mountains, rivers, and coasts possess the same prominent features at the present day as in the times of Caesar, of Solomon, or of Abraham; while the boundaries and extent of nations have been subject to frequent fluctuations, and human society is ever marked by change and revolution.
Cartée, supra, at 217. Consider a hypothetical: Suppose the United States by force of arms liberated British Columbia from Canadian rule. If our state’s northern boundary were defined simply as whatever the international boundary might be, British Columbia would then seem to automatically become part of the State of Washington. Would this new international boundary then be the new “forty-ninth parallel?”

*604
II


“Latent” Ambiguity?

The majority attempts to bypass the words of our constitution claiming in a footnote that the 49th parallel as used in article XXTV, section 1 has a “latent ambiguity.” Majority at 592 n.7.1 gather this alleged “latent ambiguity” is meant to identify words clear on their face but somehow unacceptable to the majority in meaning. The majority does not provide citation to any authority, nor does it make any argument whatsoever, that a “latent ambiguity” is an appropriate vehicle to circumvent clear constitutional text. In fact, we have never used this inventive term with reference to application of a fundamental constitutional principle.
By definition “[a] latent ambiguity is one that is not apparent upon the face of the instrument alone [i.e., a patent ambiguity] but which becomes apparent when applying the instrument to the facts as they exist.” In re Estate of Bergau, 103 Wn.2d 431, 436, 693 P.2d 703 (1985) (citing Carney v. Johnson, 70 Wn.2d 193, 422 P.2d 486 (1967); Vadman v. Am. Cancer Soc’y, 26 Wn. App. 697, 615 P.2d 500 (1980); 4 William J. Bowe & Douglas H. Parker, Page on the Law of Wills § 32.7 (rev. ed. 1960) (wills interpretation context)); see also Brown v. City of Bremerton, 69 Wash. 474, 476-77, 125 P. 785 (1912) (deed interpretation context).
For example, what if my will devised “my Jaguar sports car to my law clerk”?14 While unambiguous on its face, the language would be latently ambiguous since I have two law clerks. See also Vadman, 26 Wn. App. at 699-700; Mark Reutlinger, Wills, Trusts, and Estates 89-90 (2d ed. 1998). Although my testamentary intent would appear clear by simply reading the instrument itself, it nevertheless would become unclear in application which beneficiary really was *605intended once the instrument was applied. See also Vadman, 26 Wn. App. at 699-700; Reutlinger, supra, at 89.
Assuming we can properly extrapolate these rules to constitutional interpretation,15 the “forty-ninth parallel” is not “latently” ambiguous in any event. This is because, unlike the example above, no hidden confusion is revealed when applying the “forty-ninth parallel” in the context of this case. It is a precise mathematical construct with but a single meaning and universal application. Moreover, it remains undisputed the crimes occurred above the 49th parallel.16
There also remains a sense of irony in the majority’s introduction of this supposed latent ambiguity. The fact the majority feels compelled to modify “ambiguity” with the adjective “latent” only proves its belief the term “forty-ninth parallel” on its face is unambiguous. Why else call the ambiguity “latent”? I think the majority has other motives: why recognize a no man’s land, even if one truly exists? But the truth is out there, whether the majority chooses to credit it or not: Fiat justitia et ruant coeli.17

Ill


A Category Mistake of Galactic Magnitude

The majority’s attempt to find ambiguity (patent or latent) in the term “forty-ninth parallel” is premised on the State’s argument “there are at least seven different systems for locating the 49th parallel.” Majority at 592 n.7. In attempting this argument, however, the majority commits what is known as a “category mistake.”
*606English analytical philosopher Gilbert Ryle introduced the phrase “category mistake” in the mid-20th century to describe a confusion in the attribution of properties or the classification of things. Gilbert Ryle, The Concept of Mind 15-22 (1949). As used in legal writing, the category mistake has been described as “an inappropriate linking of disparate concepts spawned by grammatical similarities in representation.” Joel R. Cornwell, Legal Writing as a Kind of Philosophy, 48 Mercer L. Rev. 1091, 1117 (1997). Unfortunately, it is “the lawyer’s treasured trope.” Id.
The majority makes a category mistake of galactic magnitude when it attributes ambiguity to “forty-ninth parallel” by reference to differing methods of determining where the 49th parallel lies on the ground. Properly understood, “the what” and “the where” are different. On the one hand, there exists the category of the things themselves, i.e., the latitudes or parallels of which the 49th obviously is a member. On the other hand, there exists the category of systems to measure where those things might be, i.e., the tools we use to locate latitudes or parallels.
These two categories, however grammatically similar they may be, are distinct and should not be conflated. While we may use differing empirical procedures to ascertain the location of latitudes, some giving more precise results than others, those systems of measurement do not create ambiguity in the meaning of the term “forty-ninth parallel” anymore than a child’s mistake in performing addition renders the erroneous sum of one plus one “ambiguous.”

IV


Conclusion

This case is easier than pi. The 49th parallel can be located to the decimal. It is precise as logic. It is as pointed as the needle on a compass. If that term is ambiguous, the language of law is no more than sand shaped into castles at the arbitrary whim of he (or she) who wears the black gown.
*607I fear the majority begins with the result it seeks to impose rather than reasoning from sound legal principles, known facts, and precise mathematical formulae to find a result. The memorandum decision of the trial court, which this majority affirms, speaks volumes about this results-oriented approach. Dismissing the defense motion to dismiss for lack of jurisdiction, the trial court states “the defense cannot point to any intent on the part of the drafters of the Washington State Constitution to have the northern boundary of the State be inconsistent with the international boundary except the language of the Constitution itself.” CP at 53 (emphasis added).
Because the “forty-ninth parallel” is our state’s northern border as a matter of law, and because the crimes in this case occurred above the 49th parallel as a matter of fact, the defendants’ motion to dismiss should have been granted. Accordingly, the trial court must be reversed and this prosecution dismissed.
I therefore dissent.

 Measuring latitude also has a long history. The Ancient Greeks figured out latitudes by observing circumpolar stars. Boorstin, supra, at 48. By medieval times, sailors used cross-staffs to determine the declination of the sun above the horizon and then compared those measurements with astronomic tables in nautical manuals. Id. By approximately the mid-14th century, one could fix a latitude “to within half a degree or less.” Id.


 I am aware of only a single exception to this rule: When I asked five-year-old Brien Galbraith, “how much is one and one,” he (correctly) answered “eleven.” Even there, however, the problem was with the question, not the answer.


 This example serves as further proof of law clerk influence on the opinion drafting process.


 Again, I find no such authority to do so.


 Even if one believes “forty-ninth parallel” somehow is latently ambiguous and therefore a resort to extrinsic evidence is warranted, considering sources other than the words the framers expressly used only corroborates they really meant the 49th parallel to be our northern border. See supra Part I.C.


 Let justice be done, though the heavens fall.